Filed Purstuant to Rule 424(b)(3) Registration No. 333-149239 PROSPECTUS DOR BioPharma, Inc. 26,563,613Shares of Common Stock This prospectus relates to the sale of up to 26,563,613 shares of our common stock by the selling stockholders named in this prospectus in the section “Selling Stockholders,” whom we collectively refer to in this document as the “selling stockholders.” The prices at which the selling stockholders may sell the shares will be determined by the prevailing market price for the shares or in negotiated transactions. We will not receive any of the proceeds from the sale of any of the shares covered by this prospectus. References in this prospectus to the “Company,” “we,” “our,” and “us” refer to DOR BioPharma, Inc. Our common stock is quoted on the Over-the-Counter Bulletin Board (“OTCBB”) under the symbol "DORB." On April 20, 2009, the last quoted sale price for our common stock as reported on the OTCBB was $0.10 per share. Investing in our common stock involves certain risks. See "Risk Factors" beginning on page 4 for a discussion of these risks. One of the selling stockholders, Fusion Capital Fund II, LLC (“Fusion Capital”), is deemed an "underwriter" within the meaning of the Securities Act of 1933, as amended. The other selling stockholders may be deemed "underwriters" within the meaning of the Securities Act of 1933, as amended. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. DOR BioPharma, Inc. 29 Emmons Drive, Suite C-10 Princeton,
